People v Girdner (2020 NY Slip Op 03875)





People v Girdner


2020 NY Slip Op 03875


Decided on July 9, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2020

Friedman, J.P., Renwick, Gische, Mazzarelli, Moulton, JJ.


11808 1662/16

[*1] The People of the State of New York, Respondent,
vAlbert Girdner, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Harold V. Ferguson of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Claire E. Nielsen of counsel), for respondent.

Judgment, Supreme Court, New York County (Felicia A. Mennin, J.), rendered February 6, 2018, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to a term of three years' probation, unanimously affirmed.
Defendant made a valid waiver of his right to appeal (see People v Thomas, 34 NY3d 545 [2019]; People v Bryant, 28 NY3d 1094 [2016]), which forecloses review of the denial of his suppression motion. The court's oral colloquy with defendant, supplemented by a written waiver, established a knowing, intelligent, and voluntary appeal waiver (see People v Thomas, 34 NY3d 545, 560, 563 n 5 [2019]). Although the subject of an appeal waiver came up after defendant had already agreed to plead guilty, the court conducted a thorough allocution and defendant had the opportunity to reject the plea if he did not want to waive his right to appeal.
Regardless of the validity of defendant's appeal waiver, we find that the court properly denied defendant's suppression motion. There is no basis for disturbing the court's credibility determinations.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 9, 2020
CLERK